DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2022 has been entered.


EXAMINER'S COMMENT 
AND
STATEMENT OF REASONS FOR ALLOWANCE

Prior Art Discussion
	
	The prior art Chellamuthu et al. (U.S. Publication No. 2018/0073895 A1) discloses a system for performing angular resolver imbalance and detection.  The circuit includes a computer system, an electronics control box, fixed or industrial robotic device and an automobile/electric vehicle motor system.  The CPU comprises memory and logic that store information frequently accessed from the storage.  The computing device is often controlled by a user using a user interface, which provides “defining the high peak or the low peak as a valid peak when only one of the high peak or the low peak falls within the effective range and invalidating both of the high peak and the low peak when both of the high peak and the low peak fall within the effective range.”
 
Allowable Subject Matter

1.   	 Claims 1-5 and 7-10 are allowed.
2.    	The following is an examiner's statement for reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim: “defining the high peak or the low peak as a valid peak when only one of the high peak or the low peak falls within the effective range and invalidating both of the high peak and the low peak when both of the high peak and the low peak fall within the effective range.”

Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations in the claim:  “receive a high peak and a low peak from the received resolver signal; and determine the high peak or the low peak as a valid peak when either only one of the high peak and or the low peak falls within an effective range and invalidate both of the high peak and the low peak when both of the high peak and the low peak fall within the effective range.

“defining the high peak or the low peak as a valid peak when only one of the high peak and or the low peak falls within the effective range and invalidating both of the high peak and the low peak when both of the high peak and the low peak fall within the effective range.”

	Claims 2, 7 and 8 are allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 4 is allowable due to its dependency on claim 3; claim 5 is allowable due to its dependency on claim 4. 	

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARHANA A HOQUE/Primary Examiner, Art Unit 2866